
	
		III
		110th CONGRESS
		1st Session
		S. RES. 250
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2007
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mrs. Hutchison, Mrs. Clinton, Mr.
			 McCain, Mrs. Boxer,
			 Mr. Lugar, Mrs.
			 Lincoln, Ms. Murkowski, and
			 Mrs. Dole) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the Sense of the Senate
		  condemning the military junta in Burma for its continued detention of Aung San
		  Suu Kyi and other political prisoners.
	
	
		Whereas Nobel Peace Prize Laureate Aung San Suu Kyi has
			 dedicated her life to the peaceful, non-violent movement for democracy and
			 reconciliation in the Union of Burma;
		Whereas Aung San Suu Kyi and the National League for
			 Democracy won a majority of parliamentary seats in Burma’s last election held
			 in 1990;
		Whereas the State Peace and Development Council of Burma
			 refuses to cede power and permit representative government and has detained
			 Aung San Suu Kyi under house arrest for 11 of the last 17 years;
		Whereas the ruling military junta has committed numerous,
			 well-documented atrocities against the people of Burma;
		Whereas Aung San Suu Kyi continues to promote peaceful
			 dialogue and reconciliation despite mistreatment from the State Peace and
			 Development Council;
		Whereas the United States recognizes and supports the
			 dedication and commitment to freedom demonstrated by Aung San Suu Kyi: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)honors Nobel
			 Peace Prize Laureate Aung San Suu Kyi for her courage and devotion to the
			 people of the Union of Burma and their struggle for democracy; and
			(2)calls for the
			 immediate release of Aung San Suu Kyi and other political prisoners by the
			 State Peace and Development Council.
			
